Exhibit 10.2


SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS
This Separation Agreement and General Release of All Claims (the “Agreement”) is
entered into and effective as of July 14, 2020, subject to the terms and
conditions set forth herein, by and between Cheryl Miller (“Executive”) and
AutoNation, Inc. (“AutoNation” or “Company”) relating to Executive’s employment
with and separation from the Company.
1.
Separation Date and Terms. As of July 14, 2020, by mutual agreement with the
Company, Executive resigned as an employee of the Company and resigned from the
Board of Directors of the Company (the “Separation Date”), at which time any and
all other positions with the Company that Executive held terminated (including,
but not limited to, as an officer or director of any subsidiary of the Company,
and being a member on any committees). On the next regularly scheduled payroll
date following the Separation Date, the Company will pay to Executive: (a) all
wages earned through the Separation Date, and (b) any accrued and unused
vacation as of the Separation Date paid in accordance with the applicable
Company policy. Except as set forth herein, Executive acknowledges that the
Company owes no other wages, commissions, bonuses, vacation pay, sick pay, or
benefits to Executive as of the Separation Date. In addition, Executive
acknowledges that her Employment Agreement with the Company is terminated
effective as of the Separation Date.



2.
Company Consideration. For and in consideration of the promises made by
Executive in this Agreement, subject to Executive executing this Agreement as
provided in Section 13 below and not revoking this Agreement within the 7-day
revocation period provided in this Agreement (the “Effective Date” of this
Agreement being the eighth calendar day after the date on which Executive signs
this Agreement, provided she does not timely revoke her acceptance of it), and
subject to Executive’s compliance with Executive’s restrictive covenant
obligations in this Agreement and in any other existing agreements with the
Company, AutoNation agrees as follows:



(a)
Severance Payment. To pay Executive severance pay in the total gross amount of
Five Million, Four Hundred and Seven Thousand, and Five Hundred Dollars and Zero
Cents ($5,407,500.00), less applicable taxes and other withholdings and
authorized or required deductions. The severance pay will be disbursed in 48
installments of $112,656.25 (less withholdings and deductions) in accordance
with the Company’s normal payroll schedule. Subject to Section 15(l), the first
installment will be disbursed on the Company’s first payroll date following the
Effective Date. The remaining installments will be disbursed on a consecutive
semi-monthly basis following payment of the first installment.



(b)
2020 Pro Rata Bonus Payment. To pay Executive an additional payment equal to the
annual bonus that Executive would have been entitled to receive in respect of
the 2020 fiscal year, which amount, determined based on the Company’s actual
performance for such year relative to the performance goals applicable to
Executive, shall be pro-rated for the number of days Executive was employed
during the calendar year through the Separation Date and paid in a lump sum at
the same time bonuses are paid to other executives of the Company, but in no
event later than March 15, 2021 (less withholdings and deductions). The
performance pay-out percentage applied to Executive’s target bonus shall be the
same as that applied to other executives of the Company.



(c)
COBRA Severance Payment. To pay to Executive an additional severance payment
equal to Twenty-One Thousand, One Hundred and Seventy-Seven Dollars, and Zero
Cents ($21,177.00), representing the cost of health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA), which amount
will be grossed up for taxes, based on current health, dental and vision
elections for an eighteen (18) month period. Subject to Section 15(l), this
additional severance payment will be disbursed to Executive in one lump-sum no
later than the Company’s first payroll administratively feasible following the
Effective Date. This additional severance payment will be subject to applicable
taxes and withholdings.



(d)
No Entitlement. The payments and benefits provided in this Section 2 are in
accordance with the Employment Agreement and AutoNation shall not be obligated
to provide any additional consideration other than the consideration discussed
in this Section 2. The benefits provided to Executive by AutoNation pursuant to
this Section 2 represent benefits that Executive would not be entitled to absent
this Agreement (other than COBRA at Executive’s own expense).





--------------------------------------------------------------------------------




3.
Other Benefits. Executive must elect to receive COBRA if Executive wants
continuation coverage under the Company’s group health benefits programs.
Executive’s right to COBRA and the time for electing COBRA and making the
required COBRA payments will be explained in a separate COBRA notice package,
which will be provided to Executive within the timeframe required by applicable
law. As of the Separation Date, other than the benefits set forth in Sections 2
and 3 of this Agreement, Executive is no longer eligible to participate in any
other benefit programs offered by the Company, including, but not limited to,
vacation and the 401(k) plan. If Executive participated in the AutoNation
Deferred Compensation Plan, Executive will be entitled to a payout of
Executive’s account balances in such plan in accordance with Executive’s
election and the terms of the plan. The Company shall provide Executive with any
and all reasonably available documents relative to Executive’s accrued benefits
upon written request by Executive. Additionally, the Company (or an authorized
representative thereof) shall execute any and all necessary documents to
effectuate, or enable the Executive to effectuate, any “roll over” or transfer
of accrued benefits in accordance with applicable law.



4.
Equity Awards.



(a)
Executive will receive no further equity awards after the Separation Date.



(b)
Executive’s equity awards, other than the 2019 RSUs (as defined below),
including restricted stock units and performance-based restricted stock units,
will cease vesting as of the Separation Date, and all of such unvested equity
awards, including restricted stock units and performance-based restricted stock
units, will terminate and be forfeited as of the Separation Date in accordance
with the terms of such awards. Each vested stock option held by Executive as of
the Separation Date shall continue to be treated in accordance with the terms of
such awards.



(c)
Subject to the occurrence of the Effective Date as defined in Section 2 above,
solely with respect to 26,512 time-based restricted stock units granted on March
1, 2019 and the award of 43,586 time-based restricted stock units granted on
August 1, 2019 (collectively, the “2019 RSUs”), Executive shall be treated as
“retirement” eligible as of the Separation Date and, subject to Executive’s
compliance at all times with the covenants set forth in Sections 6, 7, 9 and 10
below, AutoNation will deliver the shares of AutoNation common stock under the
2019 RSUs in the amount and on the schedule set forth below:

Vesting/Delivery Date
Amount
August 1, 2020
10,896 shares
March 1, 2021
 19,734 shares
March 1, 2022
 19,733 shares
March 1, 2023
19,735 shares



5.
Cooperation. Executive agrees to make herself available to the Company and its
officers, if necessary, for consultation on a reasonable basis from time to time
as to any matters on which Executive worked while an employee of the Company.
The Company acknowledges that Executive may have other full-time employment and
the Company agrees that it will use its reasonable efforts to minimize the
amount of time that any such consultation shall require of Executive. Executive
further agrees not to testify for, appear on behalf of, or otherwise assist in
any way any individual, company, or agency in any claim against the Company or
Released Parties (as defined in Section 12 below) by private third parties,
unless and only pursuant to a lawful subpoena issued to Executive. Except as
provided in Section 11, Executive also agrees to promptly notify the Company or
other Released Party, as applicable, upon receipt of any notice or contact
(including whether written or oral, and including any subpoena or deposition
notice) requesting or compelling information or Executive’s testimony or
requesting documents related to matters which Executive worked on while an
employee of the Company, and Executive agrees to coordinate with the Company or
other Released Party in any response thereto.



6.
Confidential Information. Executive agrees that the records, information, files,
lists, operations data, and other materials of the Company and Released Parties
that Executive created, used, or had access to during her employment with the
Company belong exclusively to the Company and/or Released Parties and are
confidential. Executive further agrees that information or records relating to
her employment with the Company, including any circumstances surrounding her
separation, any interactions with any Released Party, and, except as otherwise
provided in this Agreement, any claims Executive may have had against the
Company or Released Parties, are confidential. Executive further agrees that
information about the Company’s customers or other organizations with which it
does business is





--------------------------------------------------------------------------------




the exclusive property of the Company and is also confidential. Executive shall
not use or disclose any such confidential information, for the benefit of
herself or another, and shall treat such information as confidential, unless
Executive has specific prior written authorization from the Company to use or
disclose it. Executive represents she has not alleged, and warrants she does not
have, any claims covered by, or included within the meaning of, Section 162(q)
of the Internal Revenue Code, and acknowledges any confidentiality or
nondisclosure provision in this Agreement would not apply to any such claims.


7.
Compliance with Other Agreements. Executive acknowledges and agrees that she has
complied and shall continue to comply with the terms of all other agreements
between Executive and the Company, as modified or amended, including, but not
limited to, Sections 3 and 4 of the Employment Agreement and any confidentiality
agreement, non-compete agreement and/or restrictive covenants agreement.



8.
Return of Company Property. Executive agrees to return all property belonging to
the Company in her possession or under her control (including, without
limitation, company identification card, laptop computer or tablet, executive
demonstrator vehicle, confidential information, etc.) no later than the
Separation Date. Executive also understands and agrees that, effective as of the
Separation Date, Executive is no longer authorized to incur any expenses or
obligations or liabilities on behalf of the Company.



9.
Confidentiality. The Executive hereby agrees that, without the prior approval of
the Company, she shall not for a period of five (5) years after her employment
with the Company: (a) give any interviews or speeches, write any books or
articles, make any public statements (whether through the press, at automobile
trade conferences or meetings or through similar media), or make any disparaging
or negative statements: (i) concerning any confidential or non-public
information of or about the Company or any of the Released Parties or, except in
a positive manner, concerning the reputation of the Company or the personal or
business reputations of the Released Parties, (ii) concerning any matter she has
participated in while an employee of the Company, other than in a positive
manner and to the extent that it would not involve disclosing any confidential
or non-public information, or (iii) in relation to any matter concerning the
Company or any of the Released Parties occurring after the Separation Date,
other than in a positive manner; or (b) take any action with the intent to
impede, disrupt or interfere with the contracts, agreements, understandings,
communications or relationships of the Company or Released Parties with any
third party. Nothing contained in this paragraph shall be interpreted or
construed to prohibit communications which are protected by the National Labor
Relations Act.



10.
Non-Solicitation/No-Hire/Non-Competition.



(a)
Executive hereby acknowledges that the Company is as of the date hereof engaged
primarily in the sale, leasing, financing and servicing of new and used
vehicles, as well as the provision of related services and products, such as the
sale of parts and accessories, extended service contracts, aftermarket
automotive products and collision repair services (the “Auto Business”).
Executive further acknowledges that: (i) the Company may engage in additional
related businesses or in separate and distinct businesses from time to time,
(ii) the Company currently engages in its businesses by means of traditional
retail establishments, the Internet and otherwise and the Company may in the
future engage in its businesses by alternative means, and (iii) Executive’s
position with the Company is such that she is privy to specific trade secrets,
confidential information, confidential business lists, confidential records,
customer goodwill, specialized training and employees, any or all of which have
great and competitive value to the Company.



(b)
For a period of one (1) year following the Separation Date, Executive shall not,
directly or indirectly, anywhere in the United States (or in any other
geographic area outside the United States where the Company conducted business
at any time during Executive’s employment with the Company):



(i)
participate or engage in or own an interest in, directly or indirectly, any
individual proprietorship, partnership, corporation, joint venture, trust or
other form of business entity, whether as an individual proprietor, partner,
joint venturer, officer, director, member, employee, consultant, independent
contractor, stockholder, lender, landlord, finder, agent, broker, trustee, or in
any manner whatsoever (except for an ownership interest not exceeding 1% of a
publicly-traded entity), if such entity or its affiliates is engaged, directly
or indirectly, in the Auto Business or any other business of the type and
character engaged





--------------------------------------------------------------------------------




in or competitive with any business conducted by the Company at any time during
the Executive’s employment by the Company on or after the date hereof;


(ii)
employ, or knowingly permit any company or business directly or indirectly
controlled by her to employ, any person who is known by Executive to be, or have
been, employed by the Company or any subsidiary or affiliate of the Company at
or within the six (6) months prior to the Separation Date, or in any manner seek
to induce any such person to leave his or her employment (including, without
limitation, for or on behalf of a subsequent employer of the Executive);



(iii)
solicit any customers to patronize any business directly or indirectly in
competition with the businesses conducted by the Company or any subsidiary or
affiliate of the Company at any time during Executive’s relationship with the
Company; or



(iv)
request or advise any customer or vendor of the Company or any subsidiary or
affiliate of the Company or its successors to withdraw, curtail or cancel any
such customer’s or vendor’s business with any such entity.



(c)
Without limiting the generality of this Agreement, the severance pay and
severance benefits set forth in Sections 2 and 3 of this Agreement and the
equity vesting/delivery described in Section 4(c) of this Agreement shall
immediately cease (provided that Executive shall be entitled to receive and
retain one thousand dollars ($1,000) of severance payments and benefits) and not
be resumed in the event that Executive (i) is in material breach of the
restrictive covenants set forth in this Agreement or in any other restrictive
covenant agreement with the Company (collectively, the “Restrictive Covenants”)
or (ii) would be in material breach of the Restrictive Covenants had such
Restrictive Covenants been in effect through the twenty-four (24)-month period
following the Separation Date.



11.
Permitted Disclosures. Pursuant to 18 U.S.C. § 1833(b), Executive will not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. If Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding, if Executive (I) files any document containing the trade secret
under seal, and (II) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Further, nothing in any agreement Executive has with
the Company, including any provision herein, shall prohibit or restrict
Executive from making any voluntary disclosure of information or documents
related to any violation of law to any governmental agency or legislative body,
or any self-regulatory organization, in each case, without advance notice to the
Company.



12.
Full General Release of Claims. Except as provided in this Section 12,
Executive, for herself and for her heirs, successors, assigns, and all other
persons claiming through Executive, irrevocably and unconditionally releases and
forever discharges the Company, together with each of its past present and
future owners, parents, subsidiaries and affiliates, and all of their
predecessors, successors, assigns, officers, directors, members, employees,
agents, representatives, and insurers and each of their respective subsidiaries,
affiliates, estates, predecessors, successors and assigns (“Released Parties”),
from any and all claims, complaints, liabilities, obligations, promises,
agreements, damages, causes of action, costs, losses, debts and expenses of
every kind, in law or in equity, whether known or unknown, foreseen or
unforeseen, from the beginning of time to the date Executive executes this
Agreement, as applicable, including any and all claims in connection with
Executive’s employment with the Company, including without limitation, those
claims arising from or relating to Executive’s Employment Agreement, termination
of Executive’s Employment Agreement, and Executive’s separation from the
Company. Except as provided in this Section 12, this general release is a full
and final bar to any claims Executive may have against the Company, including,
without limitation, any claims arising from or relating to:



(a)
Executive’s pay, bonuses, vacation, or any other employee benefits, and other
terms and conditions of employment or employment practices of the Company;







--------------------------------------------------------------------------------




(b)
restricted stock units, performance-based restricted stock units or other equity
or equity-based awards (except as expressly provided in Section 4 above);



(c)
any claims for punitive, compensatory, and/or retaliatory discharge damages;
back and/or front pay claims and fringe benefits; or payment of any attorneys’
fees for Executive;



(d)
the Civil Rights Acts of 1866, 1871, and 1991; Title VII of the Civil Right Act
of 1964; 42 U.S.C. §1981; the Worker Adjustment and Retraining Notification Act;
the Employee Retirement Income Security Act; the Rehabilitation Act; the
Americans with Disabilities Act; the Fair Labor Standards Act; the Equal Pay
Act; the Age Discrimination in Employment Act; the Older Worker Benefits
Protection Act; the Occupational Safety and Health Act; the Family and Medical
Leave Act; the Florida Civil Rights Act of 1922; Florida’s Whistleblowers Act;
claims of retaliation under Section 440.205 of the Florida Workers’ Compensation
Act (as any of these laws may have been amended); or any other federal, state,
or local statute, constitution, ordinance, regulation or the common law; and/or



(e)
to the extent permitted by applicable law, based on any contract, tort, federal,
state, or local “whistleblower” or retaliation claims, personal injury, or
wrongful discharge theory; provided, however, that nothing in this Section 12
shall be deemed to release or impair (i) any rights under the terms of this
Agreement, (ii) any vested rights under Company benefit plans (including the
Company's 401(k) savings plan and Deferred Compensation Plan) and any rights
under COBRA, (iii) any and all rights to indemnification, advancement or
reimbursement of expenses, and insurance coverage available to Executive as an
officer, director or employee of the Company or any Company subsidiary
(including the Company’s director and officer insurance coverage), including
without limitation under the Company’s or any Company subsidiary’s charter and
by-laws and under applicable corporate law (including without limitation to the
maximum extent permitted under the Delaware General Corporation Law), or (iv)
any rights that cannot be waived under applicable law, such as the right to make
a claim for unemployment or workers’ compensation benefits.



(f)
Nothing in this Agreement shall be construed to prohibit Executive from filing a
charge or complaint with the Securities and Exchange Commission (“SEC”), filing
a charge or claim of discrimination with the EEOC or comparable state or local
agency, or from communicating or otherwise participating in any investigation or
proceeding conducted by any governmental agency.  However, Executive expressly
waives and releases any right or claim to monetary damages or any other
individual relief or recovery, whether equitable or legal, in any charge filed
with the EEOC or comparable state or local agency.  Nothing in this Agreement,
however, prohibits Executive from seeking and obtaining payment from the SEC
(and not the Company or the Released Parties) pursuant to Section 21(F) of the
Securities Exchange Act of 1934, as amended.



(g)
Nothing in this Agreement shall be construed as a release by Executive with
respect to her vested stock option awards, which shall be treated in accordance
with the terms of such awards or any Company stock that is currently owned or
held by Executive.   



13.
Attorney Consultation; Time to Consider and Revoke Agreement. Executive is
advised to consult with an attorney prior to signing this Agreement and has had
an opportunity to do so. Executive has twenty-one (21) calendar days from the
date that she receives this Agreement to consider and accept this Agreement by
signing and returning this Agreement to the Company. If Executive chooses to
enter into this Agreement prior to the expiration of the twenty-one day period,
Executive acknowledges she is voluntarily waiving the full twenty-one (21) day
review period. Executive further understands that no changes to this Agreement,
material or immaterial, will restart the running of the twenty-one (21) day
period of time she has to review this Agreement. Executive also acknowledges she
has the right to revoke this Agreement within seven (7) calendar days after she
signs it. If Executive wants to revoke her acceptance of this Agreement after
she signs it, she must do so by delivering a written notice of revocation to the
Company c/o Coleman Edmunds, Executive Vice President and General Counsel,
before the expiration of this seven (7) day period. This Agreement, therefore,
will become effective and enforceable only if the seven (7) day revocation
period expires without Executive having revoked her acceptance of it. If
Executive does not accept this Agreement as provided herein within the
twenty-one (21) day review period, it will be deemed withdrawn by the Company.







--------------------------------------------------------------------------------




14.
Voluntary Action. Executive acknowledges that she has read each section of this
Agreement and understands her rights and obligations, and that the Company has
advised Executive to consult with an attorney of Executive’s choosing prior to
executing this Agreement. Executive understands she is not releasing any claims
or rights under that arise after the Effective Date of this Agreement. Executive
further acknowledges and agrees that: (a) this Agreement is written in a manner
understandable to Executive; (b) this Agreement is granted in exchange for
consideration which is in addition to anything of value to which Executive is
otherwise entitled; (c) Executive has been given twenty-one (21) calendar days
to consider and review this Agreement and seven (7) calendar days to revoke her
acceptance of it; (d) Executive has had an opportunity to review this Agreement
and, specifically, the release in Section 12 of this Agreement, with an attorney
of Executive’s choosing prior to executing this Agreement; (e) Executive may
challenge the validity of Executive’s waiver in this Agreement of Executive’s
rights under the Age Discrimination in Employment Act and the Older Worker
Benefits Protection Act; and (f) Executive’s signature on this Agreement is
knowing and voluntary Executive’s non-execution or revocation of this Agreement
within the time periods specified herein shall in no way affect Executive’s
separation of employment from the Company but in such an event Executive will
not be entitled to the severance pay and benefits provided hereunder.



15.
Miscellaneous.



(a)
Entire Agreement. Except as otherwise provided in this Section 15(a), this
Agreement contains the entire agreement between Executive and the Company
relating to the subject matter hereof, and all prior agreements, negotiations
and representations, including the Employment Agreement between AutoNation and
Executive dated August 1, 2019 (the “Employment Agreement”), are replaced by
this Agreement. Notwithstanding the foregoing, nothing in this Agreement shall
limit or modify the rights of the Company or the obligations of Executive
contained in any other confidentiality agreement, non-compete agreement and/or
restrictive covenants previously signed by Executive, as amended, modified
and/or supplemented, as such provisions shall survive the execution of this
Agreement and Executive’s separation from the Company. This Agreement may only
be changed by a written amendment signed by Executive and the Chief Executive
Officer, the General Counsel, or other duly authorized officer of the Company.



(b)
No Admission. The Company and Executive agree that the payments to Executive,
and the terms and conditions of said payments by the Company, are not to be
construed as an admission of liability by the Company. Executive specifically
agrees that the Company’s payments are not intended to be, and will not be
offered in evidence or argued in any proceeding as, an admission of liability.
The Company specifically disclaims any liability to Executive or to any other
person or entity.



(c)
Severability. The invalidity, illegality, or unenforceability of any provision
of this Agreement will not affect any other provision of this Agreement, which
shall remain in full force and effect. Nor will the invalidity, illegality or
unenforceability of a portion of any provision of this Agreement affect the
balance of such provision. In the event that any one or more of the provisions
contained in this Agreement, or any portion thereof, is held to be invalid,
illegal, or unenforceable in any respect, this Agreement shall be reformed,
construed, and enforced as if such invalid, illegal, or unenforceable provision
had never been contained herein.



(d)
Effect of Waiver. The failure of the Company at any time to require performance
of any provision of this Agreement will in no manner affect the right to enforce
the same.



(e)
Binding Nature. This Agreement will be binding upon the Company and Executive
and will inure to the benefit of any successor or successors of the Company.
This Agreement is not assignable by Executive, except in the case of death or
permanent and total disability where Executive’s estate or guardian shall be
entitled to receive the remainder of the consideration to be paid under this
Agreement.



(f)
Exclusive Venue and Jurisdiction. Subject to Section 15(m), any suit, action, or
proceeding relating to this Agreement shall be brought in the state courts of
Broward County, Florida or in the United States District Court for the Southern
District of Florida. The Company and Executive hereby accept the exclusive
jurisdiction of those courts for the purpose of any such suit, action, or
proceeding.





--------------------------------------------------------------------------------






(g)
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same instrument.



(h)
Headings. The section headings contained in this Agreement are for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement.



(i)
Construction. The Company and Executive have jointly participated in the
negotiation of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if it was
drafted jointly by the Company and Executive and no presumptions or burdens of
proof shall arise favoring any party by virtue of authorship of this Agreement.



(j)
Notice. Any notice, request, statement, information or other document to be
given to either party by the other must be in writing and delivered as follows:

If to the Company:
General Counsel
AutoNation, Inc.
200 S.W. 1st Avenue - 16th Floor
Fort Lauderdale, FL 33301
If to Executive:
[address noted on Exhibit A]



Any party may change the address to which notices hereunder are to be sent to it
by giving written notice of a change of address.
(k)
Liability for Breach. In the event that either party breaches any of the terms
of this Agreement, the non-breaching party may pursue any and all remedies
allowable under state and/or federal law. Depending on the interpretation of
applicable law, these remedies may include monetary damages, equitable relief,
and, in the case of Executive’s breach, recoupment of the severance pay and
benefits described in Sections 2, 3 and 4(c) of this Agreement. In the event of
Executive’s breach of Section 5 (“Cooperation” provision), Section 6
(“Confidential Information” provision), Section 7 (“Compliance with Other
Agreements” provision), Section 8 (“Return of Company Property” provision),
Section 9 (“Confidentiality” provision), and/or Section 10
(“Non-Solicitation/No-Hire/Non-Competition” provision), the Company will provide
written notice of such breach to Executive. Executive agrees that unless she
cures any breach that is curable within 30 days’ of written notice from the
Company, she forfeits any severance pay and benefits under this Agreement in
excess of one thousand dollars, and, to the extent already paid, she agrees to
pay back to the Company any severance pay and benefits she has received under
this Agreement in excess of one thousand dollars. The non-breaching party shall
be entitled to an award of its reasonable attorney’s fees and costs in any
litigation arising out of a breach of the terms of this Agreement.



(l)
Section 409A. The Company and Executive each hereby affirm that it is their
mutual view that the provision of payments and benefits described or referenced
herein are exempt from or in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the Treasury regulations
relating thereto (“Section 409A”) and that each party’s tax reporting shall be
completed in a manner consistent with such view. The Company and Executive each
agree that upon the Separation Date, Executive will experience a “separation
from service” for purposes of Section 409A. Any payments that qualify for the
“short-term deferral” exception or another exception under Section 409A shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation. Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Separation Date separation from service shall
instead be paid on the first business day after the date that is six months
following the Separation Date (or death, if earlier). Notwithstanding anything
to the





--------------------------------------------------------------------------------




contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(x) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year;
(y) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred;
and (z) the right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit. Neither the Company nor its
affiliates shall be liable in any manner for any federal, state or local income
or excise taxes (including without limitation any taxes under Section 409A), or
penalties or interest with respect thereto, as a result of the payment of any
compensation or benefits hereunder or the inclusion of any such compensation or
benefits or the value thereof in Executive’s income. Executive acknowledges and
agrees that the Company shall not be responsible for any additional taxes or
penalties resulting from the application of Section 409A.


(m)
Applicable Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Florida, without regard to its choice of law
rules. Notwithstanding any other provision of this Agreement, any dispute
hereunder shall be resolved pursuant to arbitration in accordance with the most
recent arbitration agreement in effect between Executive and the Company, except
that the Company or Executive may pursue equitable relief in a court of law.



[Remainder of Page Intentionally Blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and Executive have executed this Separation
Agreement and General Release of All Claims as of July 14, 2020.
- I HEREBY ACCEPT AND AGREE TO ABIDE BY THIS AGREEMENT -




AutoNation, Inc.




/s/ Coleman Edmunds                    /s/ Cheryl Miller                
Coleman Edmunds                    Cheryl Miller
Executive Vice President and
General Counsel




Date:    July 14, 2020                    Date:    July 14, 2020        








--------------------------------------------------------------------------------




Exhibit A


[Executive's address]


